DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
(Page 16, Lines 1-3) this section states that the outside cam (2) is transferred upward. However, the figures 3a-3d seem to show the contraction collet (20) being transferred downward instead by the guide shank (29).
(Page 16, Line 4) this section states “as shown in fig. 2(d)”. The examiner believes that this should be fig. 3(d).
Appropriate correction is required.
	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a component” in claim 1 which is interpreted to be the claimed outside cam (2) as, per the drawings, the outside cam actuates to simultaneously have the expansion and contraction collet act on the inner and outer circumferential surfaces.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear to the examiner as to whether the claims 4-6 are intended to be directed to an apparatus or the method of using the apparatus. The claim language of dependent claims 4-6 appears to be defining the process by which the contraction-type collet core unit is contracted by the motion of the outside cam. This claim language makes it unclear when infringement of the claims would take place. Would infringement occur when an apparatus is made which is configured to have a contraction-type collet core unit which is contractable by the motion of an outside cam, or would infringement occur only when a process is performed in which a contraction-type collet core unit which is contracted by the motion of an outside cam?

Claims 10-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear to the examiner as to whether the claims 10-12 are intended to be directed to an apparatus or the method of using the apparatus. The claim language of dependent claims 10-12 appears to be defining the process by which the contraction-type collet core unit is contracted by 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Mineo et al. (JP 57181734 A, hereafter Mineo) in view of Thomas et al. (US 4416142, hereafter Thomas).

	Regarding Claim 1, Mineo teaches a press-type composite internally and externally threaded portion forming system (Fig. 2), comprising:
An expansion-type core unit (Fig. 2, Element 8) configured to be expanded by inclined surface movement (Fig. 2, Element 38) performed with respect to an inside cam (Fig. 2, Element 35) and to form an internally threaded portion (Fig. 2, Element 9) (Annotated Fig. 1, Element A) on an inner circumferential surface of a workpiece (Fig. 5, Element 12)
A contraction-type collet core unit (Fig. 2, Element 32) disposed opposite the expansion-type core unit (Fig. 2, Element 8), and configured to be contacted by inclined surface movement (Fig. 2, Element 34) performed with respect to an outside cam (Fig. 2, Element 32) and to form an externally threaded portion (Fig. 2, Element 23) (Annotated Fig. 1, Element B) on an outer circumferential surface of the workpiece (Fig. 5, Element 12)
The outside cam (Fig. 2, Element 32) configured such that the internally and externally threaded portions (Fig. 2, Elements 9 & 23) are press-formed in such a way that expansion forming force of the expansion-type core unit (Fig. 2, Element 8) and contraction forming force of the contraction-type collet core unit (Fig. 2, Element 21) simultaneously act on the inner and outer circumferential surfaces (Annotated Fig. 1, Elements A & B) of the workpiece (Fig. 2, Element 12) in opposite directions (Fig. 3).
	Mineo does not teach that the expansion type core unit is a collet type system. However, Thomas, in the same field of creating internal threads with an expanding core unit, teaches an 

    PNG
    media_image1.png
    184
    474
    media_image1.png
    Greyscale

Annotated Fig. 1 (per Mineo, Fig. 5)


	Regarding Claim 2, the modified Mineo teaches:
An expansion-type collet core unit (Fig. 2, Element 8) comprising a rail block (Fig. 2, Element 5) configured to be transferred along the inside cam (Fig. 2, Element 35) (as the inside cam translates within the rail block)
A plurality of inner-diameter threading cores (Fig. 2, Element 8) circularly disposed to be pressed against the inner circumferential surface of the workpiece (Annotated Fig. 1, Element A) and configured to form the internally threaded portion
Inclined surfaces (Fig. 2, Element 10) configured to perform inclined surface movement with respect to the inside cam are provided on inner circumferential surfaces of the inner-diameter threading cores.
	Though the modified Mineo teaches the use of elastic strips instead of springs to restore the collet core unit to its pre-stressed state it does not teach that these elastic strips would be configured to connect to the rail block. However, Thomas teaches elastic strips (Fig. 1, Element 64) connected to rail blocks (Fig. 1, Element 56) within which an inside cam transfers (Fig. 1, Element 58) in order to actuate an expansion collet at the ends of the elastic strips (Fig. 1, Element 64). It would have been obvious to one skilled in the art prior to the effective filing date to have had the elastic strips of the modified Mineo connected to the rail blocks of Mineo as this connection would serve to anchor the elastic strips allowing the expansion collet to be actuated and to restore to its original position.

	Regarding Claim 3, the modified Mineo teaches:
The contraction-type collet core unit (Fig. 2, Element 21) comprises: a rail block (Annotated Fig. 2, Element C) configured to be transferred along the outside cam (Fig. 2, Element 32) (as the outside cam moves along the outside of the rail block)
A plurality of outer-diameter threading cores (Fig. 2, Element 21) circularly disposed to be pressed against the outer circumferential surface (Annotated Fig. 1, Element B) of the workpiece (Fig. 2, Element 12) and configured to form the externally threaded portion (Fig. 2, Element 23)
Elastic strips (Annotated Fig. 2, Element D) configured to connect the rail block (Annotated Fig. 2, Element C( to the outer-diameter threading cores (Fig. 2, Element 23)
Inclined surfaces (Fig. 2, Element 34) configured to perform inclined surface movement with respect to the outside cam (Fig. 2, Element 32) are provided on outer circumferential surfaces of the outer-diameter threading cores.

    PNG
    media_image2.png
    515
    737
    media_image2.png
    Greyscale

Annotated Fig. 2 (per Mineo, Fig. 2)


	Regarding Claim 4, the modified Mineo teaches:
When the contraction-type collet core unit (Fig. 2, Element 21) is supported on a guide shank (Fig. 2, Element 26) and is transferred to a location, where the externally-threaded portion is formed, along the outside cam (Fig. 2, Element 32), the contraction-type collet core unit is contracted by transfer force of the outside cam and forms the externally threaded portion (Annotated Fig. 1, Element B) on the outer circumferential surface of the workpiece (Fig. 5, Element 12).

Claim 5, the modified Mineo teaches:
When the contraction-type collet core unit (Fig. 2, Element 21) is supported on a guide shank (Fig. 2, Element 26) and is transferred to a location, where the externally-threaded portion is formed, along the outside cam (Fig. 2, Element 32), the contraction-type collet core unit is contracted by transfer force of the outside cam and forms the externally threaded portion (Annotated Fig. 1, Element B) on the outer circumferential surface of the workpiece (Fig. 5, Element 12).

	Regarding Claim 6, the modified Mineo teaches:
When the contraction-type collet core unit (Fig. 2, Element 21) is supported on a guide shank (Fig. 2, Element 26) and is transferred to a location, where the externally-threaded portion is formed, along the outside cam (Fig. 2, Element 32), the contraction-type collet core unit is contracted by transfer force of the outside cam and forms the externally threaded portion (Annotated Fig. 1, Element B) on the outer circumferential surface of the workpiece (Fig. 5, Element 12).

Allowable Subject Matter
Claims 10-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claims 10-12, it is the opinion of the Examiner that the prior art of record neither anticipates nor renders obvious the press-type composite internally and externally threaded portion 
The best prior art, Mineo, teaches a contraction-type core unit (Fig. 2, Element 21) wherein the contraction-type collet core unit is configured to be contracted by inclined surface movement (Fig. 2, Element 34) performed with respect to the outside cam (Fig. 2, Element 32) and the externally threaded portion (Fig. 2, Element 23) is formed on the outer circumferential surface (Annotated Fig. 1, Element B) of the workpiece (Fig. 5, Element 12). Mineo does not teach that the contraction-type collet core unit is further configured to be spirally moved along the outer circumferential surface of the workpiece along the outside cam.
Further prior art, Kameyama (JP 5070928 A), teaches an internal die (Fig. 5, Element 14) working together with external contracting dies (Fig. 5, Element 10) to create internal and external screw threads on a cap. This internal die is spirally moved in order to form the internal threading without gaps while the external die remains stationary. As the external dies, and workpiece, remain stationary during the spiral movement of the internal die it would not be obvious to have modified Kameyama or Mineo to have the external dies spirally moving.
Further prior art, Hornberger et al. (US 2664136), teaches an internal die (Fig. 1, Element 6) creating threading on the inside of a cap by having the cap (Fig. 1, Element 11) rotating relative to the internal die, along with the simultaneous action of an outer die (Fig. 1, Element 13), thus allowing for a continuous screw thread without gaps. However, as these internal and external dies are not expansion collet type or contraction collet type, and the rotation is not a spiral motion (only moving around the 
Thus, Mineo alone, or in combination with any prior art, does not anticipate, or render obvious, the present claims 10-12.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (JP 10156479 A) which teaches a screw cap forming device and method using contracting and expanding dies. (US 4893390 & US 4663837) which each teach expansion type collets actuated by internal cams.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN SCHOMMER whose telephone number is (571)270-7988.  The examiner can normally be reached on Monday - Thursday and Alternate Fridays 07:30-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571)270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/DYLAN SCHOMMER/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725